Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 5/26/21 overcome the rejections set forth under 35 USC 112(b) in the previous office action by deleting the option for R to be a residue of a triol from compounds (1)-(3) and (7)-(10), clarifying that the trimethylolpropane diesters of compounds (4)-(6) are bridged, and deleting the option from compounds (1) and (3) for R to not be a polyethylene glycol. The language of the provisos at the end of compounds (1) and (3) has also been clarified. 
The amendments filed 5/26/21 further overcome the rejections set forth under 35 USC 102 and 103 in the office action mailed 4/22/21, since the compounds of Brand and Neuss do not any of the conditions of amended compound (1) of claim 1, and Neuss teaches a compound where R1 is a hydrogen atoms, which is excluded from amended compound (2) of claim 1. One of ordinary skill in the art would not have been motivated to modify the compounds of Brand and Neuss to arrive at the compounds of the amended claims. As the prior art, as exemplified by Brand, Neuss, and the references discussed in previous office actions, does not disclose or render obvious the compounds and compositions of amended claim 1 and its dependent claims, the amended claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771